EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Three Months Ended December 27, 2008 December 29, 2007 Earnings (loss): (In thousands, except ratios) Loss from continuing operations before income taxes $ (229,078 ) $ (25,899 ) Add:Total fixed charges 44,192 32,039 Less:Interest capitalized 691 1,589 Total earnings (loss) $ (185,577 ) $ 4,551 Fixed charges: Interest charges $ 40,259 $ 31,529 Portion of noncancelable lease expense representative of the interest factor 3,933 510 Total fixed charges $ 44,192 $ 32,039 Ratio of earnings to fixed charges (a) (b) (a)Earnings were insufficient to cover fixed charges by $229,769. (b)Earnings were insufficient to cover fixed charges by
